Case 7:20-cv-00257-DC Document 33-5 Filed 12/31/20 Page 1 of 15




                       EXHIBIT
                          E
                  Case 7:20-cv-00257-DC Document 33-5 Filed 12/31/20 Page 2 of 15




Terry W. Rhoads Attorney • (432) 685-8570 DIRECT • (432) 684-3161 FAX • trhoads@cbtd.com


                                                     October 30, 2020

        Mr. Brian Carney
        1202 W. Texas Ave.
        Midland, Texas 79701

                RE:      Complaint of Harassing Behavior/Stalking
                         Complainant/Victim: Dr. Bob Fu & Family
                         Dates of Incidents: September 26, 2020 - Current

        Dear Mr. Carney,

                According to public records it is our understanding you represent the following people:

                     •   Ms. Dongna Fang;
                     •   Mr. Chen Qisheng;
                     •   Ms. Liping Nettesheim; and
                     •   Ms. Rongliang Starks.

               Pursuant to your representation of these individuals, please see the enclosed Demand to
        Cease and Desist Harassment/Stalking of Bob Fu and Family to the above individuals.

                                                                 Very truly yours,

                                                           COTTON, BLEDSOE, TIGHE & DAWSON, P.C.



                                                                   Terry W. Rhoads

        TWR/djw
        cc:  Mayor Patrick Payton
             City Attorney John Ohnemiller
             Chief Seth Herman, Midland Police Department
             District Attorney Laura Noldolf




MIDLAND\016319\000001\2709403.1
         Case 7:20-cv-00257-DC Document 33-5 Filed 12/31/20 Page 3 of 15
October 30, 2020
Page 2




bcc (via email):

        Bob Fu
        Doug Robison
        Larry Gilbert
        Chad Bullard
        Judge Ken Starr
        Chris Aycock
        Jake Adams




MIDLAND\016319\000001\2709403.1
                                                                                                                I,EtI80ZZ\r00000\6I€9I0\oN\ro
              s.{{el aq} ropun polruued luelxo lsellnJ oql o1 polecrpn[p€ pu€ passo]ppB eq IIrM .SuDIIE]s/ror^uqeq
              Surssu;eq srql ossec ,{1e1e1peuul ol lesnJor ,srepuol rno,( pue ,,sepu:ruoJ mo,{ ,rno1
                                                                                                                                      'slo3:e1
              oq asoql 1surc8e acuslor.r ur pe8uSua a,req rnEuol6 onC Jopun sreqlo ]pq] ue,u8 .os ,{lprcadse
              sr srql '3uraq-lla,tt puu ,{leJes rraq} ro; ruog s:oqqSreu puu ,(yrurey srq ,nC .rC ,,ro51 .fpruu;
              stq pue nC rq 3o 3ur11e1s elnlrlsuoc pue palupcse eleq suorlce ,sdno.6 rno,( pu€ JnoI
                                                                            'agrt go ,(1rpnb pue seuoq alquuoJluot
              'e;es o1 slq8u rreqt Jo sJou,rootuoq leqlo pa,rr.rdep seq prre suepJnq ]€ql ecuesrnu p potuaJc oleq
              uorsrnrpqns IJed olod aql ur osnoq s.nC JCJo ]uo{ ur 9Z raqruelds5 scurs,{1rep tsotup peuorlpls
              seperuoc rno,( go esoql pue no,( 'Jorleqeq Sursse:eq puu sluoJr.lt paleader .sopeJrrroJ :no,( pue
              :no,( ,(g
              o-n$--frdl- plyeulq3 pue '.(lrrueJ srr{ 'nC rC o1 ,{lpcgrcads polcorrp sluouolels fto1eu:e;ep
              ;o suorlecqqnd ,(1rup se y1s,,n' se 'acuolorl 'qlpep Jo sl€eJql apnlcw 'no,( qlr,,"r gscuoo ur 3ut1ce
              osoql pue rs,u.sue no,{ tuoqlt 01 sJepeol osor{} Jo }cnpuo, oql r{1L& Suop '}cnpuoc Jnol
                                                                                       'pall:Ilo sr euoq E qcrq,r 01
              lltltnbuurl pue ecued aq1,(o[ua ol sorlrrueJ Jreq] pu€ sJe[roeruoq oq]3o slq8r.r snorcerd uo paldrue:1
              a,tuq ',(llcertpur pu€ ,{l}JeJrp nJ Jq uo s>lceue poteedar puu ocueprseJ srq Jo 1uo{ ur ecuasard
              penurluoo ;roqyrnof dq'saperruoc rno,( pue nol 'Jor^eqaq Surssureq rno,( eseec XlStripourut-
              ot operu,{qoraq sr pupurag 'se8uueru eq (plvuulq3) lgord-uou eql pu€'.(lrruzJ snl 'nJ 'rC ol
              potJoJrp sluowelels ,ftoleruuJop pue sluerql 'ror^eqaq Surssureq ]uelsuoc .sopenuoc rno,4 pue mo,(
              uor; Sutstre  cuJ 'uorlurrossv plveulqC pue ',{1rue; srq '.nC qog slussatds: ullu     srqJ
                                                                                                                         ^.€[
                                                                                                                         :EueC 's,^{ JBaC
                            ,(pu:eg pue nC qogJo 3ur11etg4ueu:ssureH lsrso6 pue eseo3                     01   puurueq          :aU
                                                                                                                  t0L6L)(.L 'puutplhl
                                                                                                            anua^V sexeJ 'az0(.1
                                                                                                       ,{au:e3 ueug yo ecUJO
                                                                                                                                o7c
                                                                                                         ,(euopy ',(euu3 uur.rg^\e'I
                                                                                                                 Sueg uu8uoq s61
                                                           0z0z'0t roqolro
                                            nroc'plqc@speoqrl   r r1r'l   I9 t€-rs9 (z€t)   . .tJTutc 0ls8-889 (ztt) .   laun    Y spBotfg    '6   ,{lra1
    urof, eosPqquolloJ',M   1,41                                                                                                         p
                                                                                                                                 t\D.l       sfiewollv
          xPJ Zt9e-289 \Ze
              z8L9-V89 (Zet)                                                                                     fd         I\OSMYC
       I0l6l sex{  'PuPlPrw
   Oot atrns 'srounll tsaM OoE
                                                                                                                                € 3H)II
9 I LZ-20 L6 L sPxal'PuPlPrW
       9llz    xo8 a)lJJo tsod
                                                                                                                                IOSCE]g
                            Case 7:20-cv-00257-DC Document 33-5 Filed 12/31/20 Page 4 of 15
                                                                                                                                 NOJ.IOf
                                                                     r'€rr801z\r00000\5rE9r0\oN\rtotA
                                                                                         ,rfprd^\r
                           speorlu     ,(ua1
 'r d'Nos^\vc r aH'rr
                              :::::;:).":.",
                               '.(puu; srq prre nC 'JC lsumEe uEredu:ec lnyrrelun pm lonpuoJstru
Suro8uo rno,{ gleq puu puodss.r ,{1.rsdord 11ur no,{ tsnrl a1yuor}pu mo Jo puu 'o}Els '.{lrc mo Jo
                                                                                               7 a8e4
                                                                                     0z0z '0€ Jeqotro
         Case 7:20-cv-00257-DC Document 33-5 Filed 12/31/20 Page 5 of 15
                                                                                                                 r'98r8012\r00000\6rE9r0\0N\n0ll^
                                                                                                                                              's1o8lP1
                  eq esoql lsureEE erualor^ ur pe3e3u3 o^eq rnSuey'A onD Jeprm sreqlo leql ue^rS 'os ,(llurcadsa
                  sr srql 'Eureq-lla.,tr pus ,(1ages :reql :o.; :eeg sroqq8reu pue ,(purey srq 'nC rC 'mop ,(prueg
                  srq pue nl ':q 3o 3ur11e1s alnllsuoc pue palplurse al€q suorlce .sdnor8 :no,( pue mo1
                                                                               'a3r1;o,{1rpnb pue seuoq elqsuoJruoc
                  'ages o1 slq8u rraql Jo srarr,r\oouoq roqlo pa,rrrdep seq pue sueprnq l€ql aruesrnu u paleeJJ a^pq
                  uorsrlrpqns  IJEd  olod aql ur esnoq s,nC rCJo luo{ ur 9Z Jequolda5 acurs ,{yrep }sou1e peuorlels
                  sepuJruoc :no,(  jo esoqt pue no,{ 'Jornpqaq Surssu;uq pue s}BoJrll paleedal (sapeJuoc Jno,{ pue
                  rno.{ ,(g '
                  6fr5fno-f plveulqJ pue ',(pu:e3 srq 'nC rC o1 ,{llecgrcads pa}rarrp stueueluls X.roluuegap
                                                              lqlEep
                  ;o suotlectlqnd XIup se 110.u sE 'eJuelor^         Jo slEeJq] epnlcur 'no,( qll,rr Uacuoc ut 8ullc€
                  osor{l puu ramsue no,( tuoq,^\ ol srapeol esoql Jo lcnpuoJ aql qll\\ Suolp 'lJnpuor JnoA
                                                                                              'Pallnue sI auoq e qrlq.r!{ 01
                  ,(1rlnbuur1 pue acead aq],{oluo ot serlrr.uEJ rreqt puu srerr.r\oauoq oqlJo sI{EIJ snolJard uo paldurerl
                  a,ruq ',(pca:rpur puu ,(I]ce:rp nC 'JC uo sIc€1l€ polueder puu ocueprseJ srq Jo luo{ ur acuasard
                  penurluoc rraqtpno,4 Fq 'sapururoc :no,{ pue no1 ror^Bqaq Surssereq rno,{ oseac ij6lElFauu                                         a
                  ot opeu ,(qareq sr puutueq sa8eueru aq (pryeurq3) lgo:d-uou eq] puu ',{lruruJ srq 'nJ rC ol
                  polcorrp slueualels f:olurue;sp pue stueJql 'Jor^eqeq Eurssereq ]uelsuoJ .sop€Jruoc rno,( pue;no,t
                  ruorg Sursrru  cul 'uorlprcossv plwulqJ pue',{puu; srq 'nC qog sluesardo: uug,nel stql
                                                                                                                               Suaqsr|       rl   rEeC
                               ,{ynueg pue   nl   qogJo Surllelg4uarussereH lsrsoC pue eseoJ ot                         puuueg          :eU
                                                                                                                          IOL6LXL.PUUIPIA
                                                                                                                       onue^V suxef 'hz0(.1
                                                                                                                   (au:e3 uurgSo acUJO .r\c'I
                                                                                                                   ,tau:opy ',(eu:u3 ueug o7c
                                                                                                                           Euoqsr) ueql 'rN
                                                                   0z0z'0t reqolro
                                                    Luoc prqc@speoqrl e   xvJ   I9 I t-r89 (z et)   .   llSulc   0rs8-989 (z Et) .   tau$   YspBoqg',11 ,{rra1
      tuor eosPslquollolM l ,r                                                                                                          n\o'l w shuouv
            xP! zl9e-289 l?.cr)                                                                                                       ,NOSMYC
                r.8 LS-r89 Qtr)                                                                                             fd
          t0l6l ser?l'puelprw                                                                                                          <] 3H)IJ
    00(   lns 'sloulll tsf,M 008
9   I LZ-ZOL6 L   sPx{'puPlptw
          9llz    xo8 a)uJo   tsqd
                                                                                                                                       EOSCElB
                                                                                                                                        NOIJO]
                              Case 7:20-cv-00257-DC Document 33-5 Filed 12/31/20 Page 6 of 15
                                                                      r'9€r8012\r00000\5rE9r0\oN\rroIA
                                                                                           ,rfp/u,^[J
                            spuo{u 'lA ,ftroJ
 .]'d   .NOS,TVC              .AOSCS'IS .NOJJO:)
                   T EHOIT
                               smox ,(Iru} ,&eA
                                ',(prue; srq pue ng 'rq lsutu8e u8redruzc lq:.&epn puu lcnpuocslu
SuroSuo rno.{ qeq pue puodser ,(1redo.rd yl,tr no.( }srul el6 'uol}eu rno Jo puu 'elels ',{1rc rno 3o
s.rel eqt ropun paunured tuolxe tsallnJ aql o1 pelecrpnlpe puu pessorppu aq 11l,r,r '3uo11u1s4ol^Pqoq
Eursse:uq srq] os€oc ,{yalerperuurr ol lusnJeJ ,srepeel :no,{ puu '.sepeJtuoJ :no,( 'rno1
                                                                                                 7 a?e4
                                                                                       oz0z '0t reqotso
          Case 7:20-cv-00257-DC Document 33-5 Filed 12/31/20 Page 7 of 15
                                                                                                        r'8€r8012\I00000\6rr9ro\oN\notu\
                                                                                                                                     'slo3Je1
              aq asoql lsur€8e acuolorl ur peSEBua e^eq tn8uol6 onC Jepun sloqlo lerll uanr8 ,os ,{lprcodsa
              sr sq1 Sureq-llo,tt pue ,{1sges rreqt roy :es; s:oqqEreu puu .{pue; sn{ ,nC .rC ,r,tog .,(1true;
              srq pue nC rq go Eurlyzls elnltlsuoc puu polelecse elug suorlcu ,sdno:3 :no,{ pue JnoI
                                                                                      'a3rt
                                                                                            3o,(1rpnb pue seuog elqsgoJuror
              's;es o1 slq8r.l       Jrer.l]   Jo srorr,roauoq Joqlo pa,Lrrdep suq pue suapJnq leqt acussrnu e poleeJc o^Bq
              uorsrlrpqns )red olod or{l ur osnoq s.nC JCJo }uog ur 9Z Jaqtueldsg ecurs.{1ep lsorulu pauorlels
              sopsJu.roJ rno,(;o asoq] puu no,( ilor^eqaq Surssereq pue sleeJql peleadar .seperuoc rno,( pue
              rno.{   {g   '
              o-n$--fro-I- 'plwulqJ pup '.{lrruuJ srr{ 'nC 'rC o1 .(lpcgrcads potrelrp slrroruolels f:oleureyep
              go suorgecrlqnd .{Iup se 11s,,r,r se 'ecuelor^ 'qlpep Jo sleorql epnlcur ,no,{ q}r.,rr gacuoc ur 8ur1cu
              osoqt puu re,usue no,{ tuoq,,lt ol srepeol osorll Jo lcnpuoc eql qtr^{ Suolu ,lJnpuo, rnol
                                                                                        'pellrluo sr auoq € qsrqM ol
              ,{1t1tnbue;1 pue eceed eq},(ofus ol sorlrruq Jreql prru sJou.&oeuoq oql;o slq8rr snorco:d uo peldururl
              e,req '.(pcerrpur pue ,(pcerrp nC 'JC uo s1cu11e peleade: prre ecueprseJ srq Jo tuorJ ur ecuasa:d
              panurluoc :raqy:no,{ ,{q 'sepe;uoc rno,( pw no1 Jor^eqeq Sursse.leq rno,( oseec Alolerporuur
              ol op€ur,{qe:aq sr pueuoq 'sa8eueu eq (pryeurq3) }Uord-uou aqt pue'{lruleJ srg ,nC .rC ot
              polcoJrp sluowoluls ,{roleure;op pue sluoJrl} 'JorAeqaq Surssereq luelsuoc .sopeJruoc rno,{ puu rno,(
              ruor; Sursrru cul 'uorlurcossv plpulqJ pue ',4pruuy srq 'nJ qog queserdet uug .uel srqJ
                                                                                                                   :IuroqselleN     sl   Jeoc
                               Xlnueg pue ng qogJo EurllutsnuorussereH lsrseq pu€ oseeJ o]                    pueruoq         :oU
                                                                                                                  IOL6L XT.PUUIPIhI
                                                                                                              enue^V sExeJ 'Nz0zl
                                                                                                          .(au:e3 uergyo ecUJO .rP'I
                                                                                                          ,(au;o11y ',{eu:e3 uer:g o7c
                                                                                                               ruraqsape1q 8urdr1's141
                                                                     0z0z'0t raqolco
                                                      ruoc plqc@speoq;r o   yyC Igte-t89 (Ztn).IJAXIC   0IS8-E89   (Zrt).lau.lo v   spBoqa .,t\,ir.re1
    uoJ eosPqquolloJ^1         1^1
                                                                                                                             t^1'l l0 sfi\uTllv
         xpt zl9t-289 lzet)                                                                                                ,NOSMYC
             z8 tE-t89 lztt)                                                                                        fd
       I016l sPrJI 'PuPlprw
  ooe a]!ns 'sloullll lsaM 00E
                                                                                                                              € IH)II
I LLZ-Z)t6L sPxal 'PuPlPrW
       9llz xo8 elugo ]scu
                                                                                                                            EOSCEIg
                           Case 7:20-cv-00257-DC Document 33-5 Filed 12/31/20 Page 8 of 15                                   NOIIOf
                                                                       r'8Er80zz\r00000\61E9To\oNvrolt/\J
                                                                                             /([Pi'u,t\J
                                          ,ft:o
 'J'd .NOS,ry\VC ? AHCIJ .EOSCA'IS .NOJJOC
                               'srno,{ .{1ru1   f:en
                                  ',{pueg srq pue nJ rC lsure8e uBredrueJ IrU,r\EIun puu }cnpuocsru
SuroSuo rno,{ quq pue puodsal ,41.radord y1,u. no,{ tsrul al& 'uorleu Jno Jo pue 'olu1s ',(1tc rno ;o
s,^rul aq] rapun pa11nu:ed ]uelxe lsollnJ eq] ot patucrpnlpu pue possarppe sq 1p.r '3ur11e1s7:ot,reqaq
Sursseruq srqt eseao ,{lelerpeuru:r ol psnJeJ .s:epue1 ;no.{ puu ',sopeJruoc Jno,( 'mo1
                                                                                                  7 a?e4
                                                                                        0z0z '0t raqopo
         Case 7:20-cv-00257-DC Document 33-5 Filed 12/31/20 Page 9 of 15
                                                                                                      rIrr801z\I00000\6r€9r0\0N\noI i
                                                                                                                                   'slo3JEl
                 oq asoqt ]sure8u oJualorn ur po8e8uo eluq rn8ual[ onC Jepun sroqlo leql uelr8 'os ,(lprcsdss
                 sr srql Sureq-lle^r pue ,Qeyus rrsqt ro3 :esg s:oqq3reu puu .(ynue; srq 'nJ 'lC 'no51 ',(1turu;
                 slq puu nC rq go 3uq1u1s olnlrlsuoc pue pelelpJse enuq suorlJ€ ,sdno.t8 rno,{ pu€ rno1
                                                                                        'e3ry;o flryenb puu sauoq elquuoJuror
                 'sges o1 slq8r: Jreq] Jo sJou,roouoq Joqlo ps,rr:dop seq pue suopJnq ]Bql acrresrnu u peleolc o^eq
                 uorsrlrpqns Ired olod aql urosnoqs.ng rCJo tuo{ ur 9Z raqusldag acuts.{yrep }sourp pauorlu}s
                 sop€Jruoc  rno,{;o asoql pue no,{ 'Jorleqoq Sursse;eq pw sluerq} paleadar .sop€Jruoc ;no,4 puz
                 rno,( ,{g '
                 dfr|r -n6f   plvuulqf, pue ',(prueg srq         rC o1 ,(llecgrceds petrerrp stueuelels ,(:olurue;op
                                                               'nl
                 ;o  suoqucryqnd ,{1up su IIa,r se 'ocuelor^ 'qleop Jo s}eoJq} epnlcul 'no,{ r{}r,r uacuoc ur Surlce
                 asoq] puP :e,,'rsuu no,{ tuoq,tt ol sJopeel asoql Jo }rnpuoc eql q1r,4\ 3uole 'lcnpuoc rnol
                                                                                                        'popqua sr oluoq e qcrq^{        01
                 ,(1rpnbuu.r1puu aceod sql,{oiue o} sarpuBJ Jraq} pue sJoumooruoq eqlJo slq8rJ snorca.rd uo peldruurl
                 a,tuq 'X1]cerrpur puu ,{pcorrp nC 'rC uo slcuge peleado: prre acuoprseJ srq Jo luo{ ur acuasa;d
                 penurluoc rreqyrno,{ ,{q 'sepe:ruoc .mo.,( pue no1 rorleqeq Surssu:eq :no.( eseec IlSIqFsmDl
                 ot operu,4qe.taq sr puetuaq 'se8eueu: eq (plv"ulql) ]gord-uou eq] puu'.{lrruuJ srq 'nJ rC ol
                 pelcoJrp sluoruoluls froluruugep puu slsoJql 'JorAuqaq Sursseruq luelsuoc .sopuJruoJ:no,{ prm mo,(
                 uto:; Sursue cul'uortprcossv plvuulqJ pue',{1rueg srq'nC qog sluesa:do: uug             srqJ
                                                                                                                      ^AEI
                                                                                                                      :s{ru}s 'sIAl rEecl
                              ,(prueg puu nC qogJo Surllelg4ueursseleH tsrso6 puu esee3 ol                  puerueq          :eU
                                                                                                                   r0L6LXr 'puelplhtr
                                                                                                            anue^v s€xeJ             z0zl
                                                                                                        feu;u3 uurg yo aoUJO"^[ ,r\P'I
                                                                                                        ,(eu:o11y ',{au:u3 ueug o7c
                                                                                                                 s1:e1g 3uurl8uog 's1,1
                                                             07,02'0t raqolco
                                              ruoc plqc@speoqrl 0   xvl   I9t€-t89 (z[r) .   rJfutc   0ts8-989   (ztt). iaurcuy speoqg ',1 ,{lra1
      urol eosPalquollor' 1M    1
                                                                                                                           ti|'l w snewouv
            xer 7.19e-289   lz9r)                                                                                        ,NOSMVC
                7.8 te-r89 ft|r)                                                                                  fd
          I016l sex{ 'puelprw                                                                                                <3 EHDIT
    Oot atlns 'sloullll lsal4 00E
I   ItZ-20t6I sPx{ 'PuelPrW
          9llz   xo8 alugo lsod
                                                                                                                          10sc1rfl
                                                                                                                          NOJIOf
                             Case 7:20-cv-00257-DC Document 33-5 Filed 12/31/20 Page 10 of 15
                                                                      I.r?r80l.z\r00000\6r€9To\cNfl   orr
                                                                                             lalp,'u,^A.J
                            spuolfu            J
 'J'd   .NOS,^A,VC             .AOSCA'IB .NOJJOJ
                     ? AHDIJ
                               'srno,( ,(1n:1 ,ftsn
                                 ',(yruey slq prre nC 'rC 1surcEe uErcduec InJ,t\eFm pu€ lcnpuocsnu
Suro8uo rno,{ 11eq puu puodss: ,(1.radord lp,tr no,( lsrul 6y'[ uolluu Jno Jo puu 'olsls ',{1tc mo;o
s.r\€l 6q1 ropun pouruued tuelxe lsellnJ sqt ol potucrpn[pE puB pesserppe eq 11tm '3ut1p1s/roI^eqoq
Surssu:uq srq] eseoc ,(lelerpauurr 01 IpsnJoJ ,srspeel rno.{ pue '.sopsJtuoc rno,( 'rno1
                                                                                                  7 a3e4
                                                                                       0z0z'82 roqolro
          Case 7:20-cv-00257-DC Document 33-5 Filed 12/31/20 Page 11 of 15
        Case 7:20-cv-00257-DC Document 33-5 Filed 12/31/20 Page 12 of 15




November 8, 2020

Mr. Guo Wengui (a/k/a Miles Kwok,                           GTV Media Group, Inc.
a/k/a Wengui Guo, a/k/a Miles Guo,                          162 East 64th Street
a/k/a Ho Wan Kwok)                                          New York, NY, 10065
781 Fifth Avenue,
New York, NY 10022


Mr. Guo:

For the past several months, you, your media companies and platforms, and your individual agents
have orchestrated a malicious campaign of character assassination and defamation against me and
my nonprofit organization, ChinaAid. You have repeatedly and systematically issued knowingly
false and defamatory statements against me and my organization, both over the internet and
through your agents in Midland, Texas, in an effort to smear me and my organization in various
ways. These knowingly false and malicious statements include accusations that I am a Chinese
Communist Party (CCP) spy, a fake priest, a human trafficker, a money launderer, a domestic
abuser, a peddler of lies, and an evil person.

To advance your campaign of vilification against me and my organization, ChinaAid, you have
intentionally misled the public with slander, libel, and defamatory images, which you have
broadcast to hundreds of thousands of people. You and your agents have directed and overseen
the distribution of flyers, articles, signs, images, social media posts, live video broadcasts, and
other materials containing knowingly false and misleading statements intended to disparage my
name and encourage protesters outside my home in Midland, Texas to intimidate and harass my
family.

These false statements were neither isolated nor made incidentally, but were purposefully
disseminated across a range of social media platforms and broadcasting services in which you take
whole or partial ownership in, or provide consulting services to, including the websites gnews.org
and gtv.org. Your reckless actions have encouraged your hundreds of thousands of followers on
social media and across the internet to repeat your false allegations against me, to harass and
intimidate my family, and to malign my name and that of my organization, ChinaAid. Your
followers, in turn, have issued numerous death threats against me and continue to repeat your false
and unfounded attacks that I am a “CCP spy,” a “fake priest,” and “evil.”

Over a span of weeks, day after day, through these various media platforms, you made the
following false and malicious defamatory statements:


   ▪   From September 24 – October 6, 2020, you posted a series of videos on your Chinese-
       language and English-language Twitter accounts (@VOG_2020 and @VOG2020,
       respectively) and your website gtv.org, in which you falsely accuse me of being “a CCP
       spy” and a “fake democracy activist” who “deserve[s] to die.” You also wrongly accuse

 CHINA AID ASSOCIATION • P.O. BOX 8513, MIDLAND, TX 79708 •TEL: 1-888-889-7757 • WWW.CHINAAID.ORG
         Case 7:20-cv-00257-DC Document 33-5 Filed 12/31/20 Page 13 of 15
Page 2




         me of having orchestrated fraudulent asylum claims and having laundered millions of
         dollars through dumpling houses owned by pro-democracy activist and U.S. citizen Sasha
         Gong. You falsely asserted that sufficient evidence exists for “Bob Fu… to spend the rest
         of his life in prison.”

   ▪     On October 4, 2020, you and your agents directed and oversaw the distribution of
         defamatory flyers throughout neighborhoods and churches in Midland, Texas, which
         falsely accuse me of being a “fake priest and CCP spy.”

   ▪     On October 7, 2020, you posted a video on your Twitter accounts and website gtv.org in
         which you falsely accuse me of having encouraged my peaceful, law abiding congregation
         of committed Christians to commit acts of violence and harassment.

   ▪     On October 9, 2020, you and your agents published an article on gnews.org entitled Miles
         Guo: Bob Fu, the Fake Pastor Thought He Was Being Clever, But Played Right into Our
         Hands, in which you falsely accuse me of having bribed the Mayor of Midland, Texas,
         Honorable Patrick Payton, and having committed other criminal acts. You also falsely
         accuse me of being associated with the Chinese Ministry of State Security (MSS).

   ▪     On October 10, 2020, you and your agents published an article on gnews.org entitled
         Religion Rally – Another Maneuver of a Disguised CCP Spy, “Pastor” Bob Fu?, in which
         you once again sought to smear my reputation by falsely tying me to the CCP and the MSS.

   ▪     On October 12, 2020, you issued a statement on your English-language Twitter account
         (@VOG2020) in which you falsely suggest that I am currently under investigation by U.S.
         law enforcement officials for being a “fake pastor” and “CCP minion.”

   ▪     On October 21, 2020, you and your agents published an article on gnews.org entitled An
         Open Letter to Mayor Patrick Payton, Senator Ted Cruz, and Senator Marco Rubio, in
         which you refer to me as a “religious quack” and falsely accuse me of being a “secret
         agent” for the CCP who has bribed U.S. officials and committed espionage.

   ▪     From October 9 – October 30, 2020, you and your agents disseminated grotesque and
         innumerable caricatures of me portrayed as a communist devil and CCP spy, in which you
         label me “fake pastor,” “religious quack,” “fake democracy activist,” “CCP minion,” “pro-
         democracy imposter,” “phony democracy fighter,” “evil,” and other false and defamatory
         labels.


These statements are utterly and entirely false. My life in the United States has been devoted to
Christian ministry and the cause of freedom and human dignity. Consistent with my long-held
Christian faith and my duties as a husband and as a father to three children, I have never committed
the vile acts of which you accuse me. Nor have I ever encouraged anyone else to threaten,
intimidate, or commit acts of violence against another human life. You have falsely and
maliciously accused me of human trafficking when you know that I have stood steadfastly in favor
of the cause of victims of this human scourge. You have also falsely and maliciously accused me
of having laundered funds and received funds improperly for purposes of assisting in asylum
         Case 7:20-cv-00257-DC Document 33-5 Filed 12/31/20 Page 14 of 15
Page 3




claims. Your statements are a direct affront to my integrity as a Pastor and the integrity of
ChinaAid as law-abiding and unapologetically Christian nonprofit organization.

I am not, nor have I ever been, a member of the Chinese Community Party. I fled Communist
oppression as a religious refugee in 1997. Since then, I have operated my nonprofit organization
with integrity, compassion, and with full adherence to the laws of the United States – especially in
carrying out the activities at the heart of my Christian ministry, such as providing assistance to
religious refugees and prisoners of conscience.

On my personal Twitter account, @BobFu4China, I have offered you and your followers my
prayers and urged you to seek repentance according to God’s promise expressed in John 3:16. I
have declared God’s love for you and your followers. I have urged our Christian brothers and
sisters to pray for you and to refrain from engaging in any form of counter-protests, offering instead
that they share the Gospel of Jesus Christ and God’s love with you and your followers. Still, you,
your media companies and platforms, and your individual agents continue to issue false and
defamatory statements against me and my ministry, and threaten the safety of my family’s home.

Despite overwhelming condemnation of your behavior by United States Senators, Members of the
U.S. House of Representatives, United States Ambassadors, the Mayor of my family’s adopted
home in Midland, Texas, and various religious and human rights organizations, you, your media
companies and platforms, and your individual agents have continued to levy an unrelenting
broadside of false and malicious attacks against me personally and my nonprofit organization.
Your statements have now provoked threats of suicide, homicide, and arson deemed credible by
local and federal law enforcement authorities. Day after day, you have disrupted the regular use
and enjoyment of my family’s home, as well as the homes of my neighbors. You have unduly
burdened the wellbeing of my family, including disrupting the continued attendance at school of
my 15-year old daughter. My children have not seen their father in weeks, and your threats of
violence and other provocations have caused them to reasonably fear for my safety as well as their
own.

You have trampled day after day, week after week, on my reputation and my livelihood. You have
spewed falsehood and waged a campaign of deceit; your defamatory statements have provoked
threats of actual violence against me and my property. Accordingly, I, Xiqiu (Bob) Fu, hereby
demand forthwith a full and complete retraction and disavowal of every one of the above
inflammatory and unfounded charges against me and my organization, ChinaAid. I further
demand that you immediately cease and desist from summoning your followers to take action,
including, but not limited to, advocating the use of physical violence against me, my property, and
my organization. I further demand that you cease and desist from referring to my name or that of
my nonprofit organization in a false and unflattering light, whether by slander, libel, or any other
actionable means of defamation.

Both in my personal and individual capacity as a human being – and as CEO of the nonprofit
ministry ChinaAid – I demand that this comprehensive, unconditional retraction be issued
immediately through the same platforms and media vehicles you have employed in espousing your
vicious and actionable campaign of lies. Should you fail to timely comply with this formal demand
and issue a complete retraction in the public forum, in writing and by the same digital means
employed by you and your controlled entities, and cease forthwith from spreading falsehoods
         Case 7:20-cv-00257-DC Document 33-5 Filed 12/31/20 Page 15 of 15
Page 4




about me and my organization, I reserve the right to pursue all remedies that are afforded to me by
the laws and Constitution of the United States and the State of Texas.


Sincerely,




Xiqiu (Bob) Fu
Founder and President,
ChinaAid Association
P.O. Box 8513
Midland, TX 79708



cc:

               Saraca Media Group, Inc.
               162 East 64th Street,
               New York, NY, 10065

               Voice of Guo Media, Inc.
               1850 W Orange Grove Rd
               Tucson, AZ 85704-5427

               Lihong (Sara) Wei Lafrenz
               1673 W Blue Horizon St
               Tucson, AZ 85704-1443

               Donga Fang
               21 Maynard St.
               San Fransisco, CA 94112

               Rongliang Starks
               3022 Barnhill Ln.
               Sugar Land, TX 77479

               Liping Nettesheim
               6666 Harbor Town Dr. A209
               Houston, TX 77036

               Chen Qisheng
               28914 Golden Spike Ct
               Katy, TX 77494
